Case 2:17-cv-07111-KM-CLW Document 317 Filed 01/02/20 Page 1 of 2 PageID: 22554
                                                                                                                             William C. Baton
                                                                                                                       Phone: (973) 286-6722
                                                                                                                         Fax: (973) 286-6822
                                                                                                                            wbaton@saul.com
                                                                                                                               www.saul.com




                                                                                   December 31, 2019

 VIA ECF

 The Honorable Cathy L. Waldor, U.S.M.J.
 United States District Court
 Martin Luther King, Jr. Federal Building
 50 Walnut Street, Room 2060
 Newark, New Jersey 07102

        Re:        Indivior Inc., et al. v. Dr. Reddy’s Laboratories S.A., et al., Civ. No. 17-7111
                   Indivior Inc., et. al. v. Alvogen Pine Brook LLC, Civ. No. 17-7106

 Dear Judge Waldor:

         This firm, together with Covington & Burling LLP and Steptoe & Johnson LLP,
 represents plaintiffs Indivior Inc., Indivior UK Limited, and Aquestive Therapeutics, Inc.
 (collectively, “Plaintiffs”) in the above-captioned consolidated matters.

         We write to respectfully request an additional two-week extension, to January 17, 2020,
 of the deadline to answer or otherwise respond to the amended Answers and Counterclaims filed
 by Defendants Dr. Reddy’s Laboratories S.A. and Dr. Reddy’s Laboratories, Inc. (collectively,
 “DRL”) and by Alvogen Pine Brook LLC (“Alvogen,” together with DRL, “Defendants”). (D.I.
 301.) 12 As Your Honor is aware, On December 4, 2019, Plaintiffs submitted a letter to Your
 Honor requesting a stay of the deadline to answer Defendants’ amended counterclaims and
 related discovery and, yesterday, Plaintiffs submitted a letter to Judge McNulty seeking
 his guidance on these issues and any potential motion practice. We have requested
 Defendants’ consent to this extension request, and DRL does not consent and Alvogen has not
 responded to our request. Accordingly, to allow the Court adequate time to consider these
 requests, and in light of the holiday and impending deadlines, we respectfully request that
 Your Honor sign and enter the below form of endorsement on the respective dockets.

        Thank you for Your Honor’s kind attention to these matters.



 1
  Plaintiffs refer to docket entries only in Civil Action No. 17-7111 unless otherwise noted.
 2
   Pursuant to Your Honor’s December 19 Order, Plaintiffs’ answers to Alvogen’s and DRL’s
 counterclaims are due on January 3, 2020.




              One Riverfront Plaza, Suite 1520      Newark, NJ 07102-5426      Phone: (973) 286-6700      Fax: (973) 286-6800
Case 2:17-cv-07111-KM-CLW Document 317 Filed 01/02/20 Page 2 of 2 PageID: 22555
 Hon. Cathy L. Waldor, U.S.M.J.
 December 31, 2019
 Page 2

                                              Respectfully yours,



                                              William C. Baton

 cc: Hon. Kevin McNulty, U.S.D.J. (via ECF)
     All Counsel (via e-mail)

 SO ORDERED:


   //s Cathy L. Waldor
 ____________________________________           DATED: 1/2/2020
 Hon. Cathy L. Waldor, U.S.M.J.
